       Case 7:20-cv-04553-KMK-PED           Document !:>4 1-11ea U4/:.:::'.bt:.::::.1   t-'age   .1 01 .1
       Case 7:20-cv-04553-KMK-PED Document 55 Filed 04/27/21 Page 1 of 1

                        ~o- R -R-,S- - ~                    -MEMO-ENDORSEDTimesSquare                     21 st Floor
                        Mg LAUGHLIN I                               P . A.                       NewYork,NY 10036

                        ATTORNEYS             AT     LAW                                              T: 212-808-0700
                                                                                                      F: 212-808-0844


                                                                                                       908-252-4208
                                                                                          naduston@norris-law.com
                                              April 26, 2021
Via Electronic Filing

Honorable Kenneth M. Karas, U.S.D.J.
United States District Court
Southern District of New York
300 Quarropas St.
White Plains, NY 10601-4150

              Re:       Santander Consumer USA, Inc. v. The City of Yonkers et al
                        Dkt. No. 20-cv-04553 (KMK)(PED)

Dear Judge Karas:

        On behalf of plaintiff Santander Consumer USA, Inc. ("Santander"), and with the
consent of the other parties and putative intervenor, we write to request an adjournment of the
May 4, 2021 conference. Discovery has not yet been completed, and no new discovery schedule
has been set while the parties await the outcome of the pending motion to intervene. We
therefore request a new conference be set beyond whatever new discovery end date is scheduled
after the intervention has been resolved.

                                                       Respectfully Submitted,

                                                       Norris McLaughlin, P.A.


                                                       By:     Isl Nicholas Duston
                                                             Nicholas Duston

cc:    All Counsel of Record (via ECF)


 _g)OJn;_/}cL . 7fl-R_              ~ /-          111 /Jo/d a_
                                                    t,u

      /~Cdnjuu_m(U__                &/>-i   J_iU)uL.- 17, ~odl                          o_/::

      ; : 3b pM



               BR I DGEWATER , NJ     I   NEW YORK , NY         I    ALLENTOWN , PA

                              WWW .NORRISMCLAUGH LIN .C OM
